- Case 3:19-cV-08919-BRI\/|-LHG Document 1 Filed 03/25/19 Page 1 of 8 Page|D: 1

O’BRIEN, BELLAND & BUSHINSKY, LLC
1526 Berlin Road
Cherry Hi11, NeW Jersey 08003
(856) 795-2181
By: Steven J. Bushinsky, Esquire
W. Daniel Feehan, Esquire

Attorneysfor Plaint;']j€s'

 

UNITED STATE DISTRICT C()URT
FOR THE DISTRICT ()F NEW JERSEY

 

TRUSTEES of the REFRIGERATION,

AIR CONDITIONING & SERVICE

DIVISION (UA-NJ) PENsIoN FUND .

VVELFARE FUND ANNUITY FUND and Civil Action No.:
EDUCATION FUND for and on behalf of

themselves and said funds and the NEW z

JERSEY COMMITTEE REPRESENTING

THE UNITED ASSOCIATION OF :

PLUMBERS and PIPEFITTERS of the COMPLAlNT
UNITED STATES and CANADA, an '

unincorporated labor organization,

Piainaffs,
V.

BAILEY REFRIGERATION CO., INC., y
Defendants.

 

Plaintiffs, by and through undersigned counsel, state as follows:
JURISDICTION AND VENUE
1. This action is brought pursuant to Seetion 502 and 515 of the
Ernployee Retirement Income Seeurity Aet of 1974 (“ERISA”), 29 U.S.C. §1132

and §1145 respectively, and Section 301 of the Labor Managernent Relations Aot

" Case 3:19-cV-08919-BRI\/|-LHG Document 1 Filed 03/25/19 Page 2 018 Page|D: 2

(“LMRA”), 29 U.S.C. §185, and the common law of ERISA.

2. The jurisdiction of this Court is invoked pursuant to Section 502 and
515 of ERISA, 29 U.S.C. §1132 and §1145 respectively, and Section 301 of the
LMRA, 29 U.S.C. §185, and the common law of ERISA.

3. This Court is one of proper venue pursuant to Section 502(e)(2) of
ERISA, 29 U.S.C. §1132(e)(2) because the Plan is administered, and the breach
took place, in the District ofNeW Jersey.

4. A copy of this Complaint is being served on the Secretary of Labor and
the Secretary of Treasury of the United States by certified mail in accordance with
29 U.S.C. §1132(h).

PARTIES

5. Plaintif`fs, Refrigeration, Air Conditioning & Service Division (UA-
NJ) Pension Fund, Welfare Fund, Annuity Fund and Education Fund (“Funds”),
are trust funds established and maintained pursuant to Section 302(0)(5) of the
LMRA, 29 U.S.C. §186(0)(5) and are employee benefit plans established and
maintained pursuant to Section 3(1)(2) and (3) of ERISA, 29 U.S.C. §1002(1), (2)
and (3), for the purpose of providing health benefits and other benefits to eligible
participants The Funds are also multiemployer plans Within the meaning of

sections 3(37) and 515 nfERisA, 29 U.s.C. §1002(37) and §1145.

~ Case 3:19-cv-O8919-BR|\/|-LHG Document 1 Filed 03/25/19 Page 3 018 Page|D: 3

6. The Funds have standing to commence this action, and are further
authorized to sue in their own names, pursuant to Section 502(d)(1) of ERISA, 29
U.S.C. §1132(d)(l).

7. The Trustees are “fiduciaries” of the Funds Within the meaning of
Section 3(21) of ERISA, 29 U.S.C. §1002(21)(A) With respect to the collection of
contributions due to the Funds.

8. The Funds maintain their principal place of business at 830 Bear
Tavern Road, 2nd Floor, West Trenton, NJ 08 628.

9. The Funds bring this action on behalf of their Trustees, committee
members, participants and beneficiaries pursuant to Section 502 of lilRlSA, 29
U.S.C. §1132, and Section 301 of`LMRA, 29 U.S.C. §185.

10. Plaintiff`, New Jersey Committee Representing the United Association
ofPlumbers and Pipefitters of` the United States and Canada (“Union”), is an
unincorporated labor organization representing employees f`or the purpose of
collective bargaining Within the meaning of` Section 301 of the Taf`t Hartley Act, 29
U.S.C. §185.

l l.. Defendant, Bailey Refrigeration Co., lnc. (“Bailey”), is referred to as
“Defendant” or “employer” or “party in interest” as defined in Sections 3(5) and

3(14) of` ERISA, 29 U.S.C. §1.002(5) and (14) respectively, and Was and is an

` Case 3:19-cv-O8919-BR|\/|-LHG Document 1 Filed 03/25/19 Page 4 018 Page|D: 4

employer in an industry affecting commerce within the meaning of Section 301 of
LMRA, 29 U.S.C. §185.

12. Upon information and belief, Defendant Bailey’s principal place of
business is located at 5146 West Hurley Pond Road, Suite 5, Wall Township, New
Jersey 07727.

13. Upon information and belief, Defendant Bailey conducts or has
conducted business in the State ofNew Jersey.

COUNT ONE

14. The Funds incorporate the allegations in Paragraphs 1 through 13 of
this Complaint as if set forth herein in their entirety.

15. At all times relevant hereto, Defendant Bailey was a party to or agreed
to abide by the terms and conditions of a CBA with one or more local labor unions
or district councils affiliated with the Funds and the New Jersey Committee
Representing the United Association of Plumbers and Pipefitters of the United
States and Canada.

16. At all times relevant hereto, Defendant Bailey agreed to abide by the
terms of the Agreements and Declarations of Trust (“Trust Agreements”) which

govern the Funds, as well as the Policy for Collection of Fringe Benefit

 

Case 3:19-cv-O8919-BR|\/|-LHG Document 1 Filed 03/25/19 Page 5 of 8 Page|D: 5

Contributions (“Policy”). The Trust Agreements and the Policy set forth the rules
and regulations with respect to participation in, and administration of, the Funds.

17. By virtue of the CBA, Trust Agreements, the Policy, and in accordance
with federal law and administrative regulations, Defendant Bailey agreed:

a. To remit fringe benefit contributions to the Funds on behalf of
eligible employees of Defendant Bailey;

b. To remit fringe benefit contributions to the Funds in a timely
manner;

c. To submit monthly remittance reports to the Funds detailing all '
employees who worked in a given period of time and the amount of contributions
to be remitted on behalf of said employee;

d. To produce, upon request by the Funds, all books and records
deemed necessary to conduct an audit ofDefendant Bailey’s records concerning its
obligations to the Funds and to pay the cost of the audit if found to be delinquent or
in violation of the Trust Agreements; and

e. To pay liquidated damages, interest, interest penalty, audit costs,
and all costs of litigation, including attorneys’ fees, expended by the Funds to
collect any amounts due as a consequence of Defendant Bailey’s failure to comply

with its contractual and statutory obligations

 

 

Case 3:19-cv-O8919-BR|\/|-LHG Document 1 Filed 03/25/19 Page 6 of 8 Page|D: 6

18. Despite Defendant Bailey’s clear and unequivocal obligations under
the terms of the parties’ CBA, Trust Agreements, and the Policy, Defendant Bailey
has failed to remit the total amount of employee fringe benefit contributions that are
due to the Funds on behalf of eligible employees for the period of time, including,
but not limited to, January 14, 2019 through February 28, 2019.

19. Payment of the delinquent contributions and penalties assessed against
Defendant Bailey has been demanded by the Funds on numerous occasions, but
Defendant Bailey has refused to submit the required payments

20. Such delinquencies, if not paid in full immediately, constitute
prohibited transactions under 29 U.S.C. §llOG(a)(l)(B).

21. Defendant Bailey’s failure to remit timely fringe benefit contributions
has resulted in a violation of 29 U.S.C. §1145.

22. This action is brought by the fiduciaries of the Funds pursuant to
Section 502(g)(2), 29 U.S.C. §1132(g)(2), and Section 515 ofERISA, 29 U.S.C.
§1145, pursuant to which this Court is directed to award all unpaid contributions,
interest, interest penalty, liquidated damages up to or exceeding twenty percent
(20%), reasonable attomeys’ fees, court costs, and any other fees or relief which the
Court deems appropriate

WI-IEREFORE, Plaintiff Funds respectfully request the following relief:

' Case 3:19-cv-O8919-BR|\/|-LHG Document 1 Filed 03/25/19 Page 7 of 8 Page|D: 7

a. Order Defendant Bailey to pay all contributions due and owing
to the Funds;

b. Order Defendant Bailey to pay interest on the delinquent
contributions as provided by 29 U.S.C. §1 132(g); .

c. Order Defendant Bailey to pay liquidated damages in the
amount of twenty percent (20%) as provided by 29 U.S.C. §1132(g);`

d. Order Defendant Bailey to pay an interest penalty on the
delinquent contributions as provided under the terms of the CBA;

e. Order Defendant Bailey to specifically perform all obligations
to the Funds under the CBA;

f. Order Defendant Bailey to pay the Funds’ reasonable attorneys’
fees incurred in the prosecution of this action as provided by 29 U.S.C. §l l32(g);
and

g. Order any such other and further relief as this Court may deem

equitable, just and appropriate

‘ Case 3:19-cv-O8919-BR|\/|~LHG Document 1 Filed 03/25/19 Page 8 of 8 Page|D: 8

Dated: March B~_S, 20 19

Respectfully submitted,
O'BRIEN, BELLAND & BUSHINSKY, LLC

Attomeysfor Plaintiffs

nn gilmsz

W. Daniel Weehan, Esquire

O’Brien, Belland & Bushinsl<y, LLC
1526 Berlin Road

Cherry Hill, NJ 08003
856-795-2181/856-795-2182
dfeehan@obbblaw.com

